Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3,5,7-8,10,12,14,29-30,34-36,38-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 1,8 the prior art fails to disclose determining a transmission manner for the one or more uplink SRSs in a wideband system by a terminal according to a configuration from a network side device, wherein the wideband system is configured with a plurality of basic parameters, the plurality of basic parameters comprise subcarrier spacings;  
wherein different subcarrier spacings correspond to different lengths of symbols for transmitting the one or more uplink SRSs; 
wherein the transmission manner comprises whether the one or more uplink SRSs are allowed to be transmitted by frequency-hopping among the frequency bands configured with different basic parameters or not; or sequences used when transmissions of the one or more uplink SRSs are frequency-hopped among frequency bands are same or different.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zander et al. ( US Pub.2019/0082412);
Moroga et al. (US Pub.2019/0182856).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413